ELECTRONIC RECORD                               S54-/5"

COA#       05-14-01081-CR                        OFFENSE:        22.021


           Richard Balderas v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

                      AFFIRMED AS
COA DISPOSITION:       MODIFIED                  TRIAL COURT:    203rd Judicial District Court


DATE: 06/18/15                    Publish: NO    TC CASE #:      F-1141658-P




                        IN THE COURT OF CRIMINAL APPEALS


         Richard Balderas v. The State of
STYLE:   Texas                                        CCA#:
                                                                                    S57-/5
           PRO S£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                            PC:

JUDGE:                  4?^                           PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD